The bill was filed 6 November, 1847, and states that, in January,  (221) 1843, the plaintiffs recovered a judgment in Cabarrus County Court against the defendant John W. Means, for the sum of $228.75, and that they sued out a scire facias thereon, returnable to April Term, 1843, on which the sheriff raised the sum of $47.50 and no more, and as to the residue he returned nulla bona. The bill further states that John W. Means became insolvent and without any property on which an execution could be levied. That in 1846 one George Means was entitled to a very large estate, real and personal, in Mecklenburg County, and there died intestate, and that John W. Means was entitled to a share of the said estate; that William C. Means obtained letters of administration of the personal estate and has possessed himself of the same to a large value, exceeding $15,000, and that John W. Means is entitled to a part thereof as one of the next of kin of the intestate. The prayer is that the plaintiffs may have satisfaction of their debt out of the said distributive share, and the administrator may be restrained from paying the same over to the said John W. until he shall have first discharged the debt to the plaintiff. The defendant John W. Means put in a general demurrer to the bill, for want of equity. On argument it was overruled; but an appeal was allowed therefrom to this Court.
As the bill is framed, it cannot be supported, we think, and the demurrer ought to have been sustained. Supposing the distributive share of an intestate's estate, consisting, as far as appears, of money alone in the hands of the administrator, to be such an interest as can be called the equitable property of the debtor, and as such applied to the discharge of judgment debts, yet it is clear that the creditor must show that he is unable to obtain satisfaction by execution      (222) at law, before he is in a condition to ask the extraordinary aid of this Court; for it is settled that a court of equity cannot interpose in behalf of a legal demand until the creditor has tried the legal remedies, and they have proved ineffectual. It is necessary, therefore, that the creditor should in all instances have reduced his demand to judgment, and that he should further show that he issued an execution, and either that it was returned nulla bona or that the debtor had not a legal title to any property, but only the equitable property out of which satisfaction is sought in equity. Harrison v. Battle, 16 N.C. 537;Brown v. Long, 36 N.C. 191. In this case a return ofnulla bona was once made upon an execution taken out on the plaintiff's judgment, and on that the plaintiff might have come here *Page 156 
against the debtor's equitable property, if nothing more had occurred. But the bill states that at the return of that execution the debtor was entirely insolvent and had no property of any kind until 1846, when the judgment had become dormant, and that then George Means died, entitled both to a large real and personal estate; and it prayed satisfaction out of the debtor's distributive share of the latter, without in any manner giving a reason why the plaintiffs could not, by reviving their judgment and suing execution, obtain satisfaction out of the share of the real estate descended to the debtor. It may be that the debtor had disposed of the land; and, if so, the court below would probably allow the bill to be amended so as to introduce a charge to that effect, notwithstanding the demurrer — at least, upon terms. But this Court cannot take any step of that sort, as the case is here upon appeal from an interlocutory decree; and, without an amendment and in the present form of the bill, it would appear that the plaintiff might have had an effectual remedy by (223)  execution on the judgment, and therefore, that there is no ground for the interposition of the court of equity.
The decree overruling the demurrer was therefore erroneous. The plaintiff must pay the costs in this Court.
PER CURIAM.                            Reversed.
Cited: Presnell v. Landers, post, 253; Carr v. Fearington, 63 N.C. 562;Kirkpatrick v. Means, 84 N.C. 209; Hackney v. Arrington, 99 N.C. 115.